Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of May 20th 2022 has been considered.
Claim 41 was added.
Claims 1-18 and 23 are cancelled.
Claims 19-22 and 24-40 are pending in the current application.
Claims 35-36 are withdrawn from consideration.
Claims 19-22, 24-34 and 37-40 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-22, 24-34 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (EP 1413298 B1).

Regarding claim 19, 20 and 39: Mueller discloses a method for producing spherical particles (i.e., capsules) containing carotenoid and/or vitamin and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids, comprising dispersing carotenoid and/or vitamin and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids in a solution comprising at least one hydrocolloid, vibrating the dispersion and introducing drops of the dispersion through a nozzle to a bath comprising polycationic compound where the drops precipitate into spherical particles (i.e., form capsules) (see Mueller paragraphs [0009-[0026] and claims 1-17).
As to the drying by evaporation of the solvent recited in claims 19 and 39: Mueller discloses of removing the spherical particles from the precipitation bath by sieving/screening (see Mueller paragraphs [0009]-[0014]; claim 8). Muller also discloses that drying the spherical particles to form a powder is known and conventional in the art (see Mueller paragraph [0003]). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have dried the spherical particles as it is customary in the art.
As to the homogenous distribution of the carotenoids and/or vitamins and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids in the hydrocolloid containing spherical particles recited in claims 19 and 39: Mueller discloses the carotenoids and/or vitamins and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids (i.e., active ingredients) are dispersed in the hydrocolloid (i.e., dispersant) containing spherical particles (see Mueller paragraphs [0009-[0026] and [0034]; claims 1-17); However, given the fact the process of making the spherical particles in Muller is the same or similar to the process of making the spherical particles recited in the claims, it is examiner position that the degree of distribution of the active ingredients recited in claim 19 is inherently present in the spherical particles in Mueller. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the use of the transitional phrase “consisting” to describe the claimed method steps: Given the fact the method in Mueller does not include any additional steps, the method of producing spherical particles in Mueller meets the claimed limitations.
Regarding claim 21: Mueller discloses the vibrational excitation is between 100Hz and 1000Hz (see Mueller paragraph [0011]; claim 2).
Regarding claim 22: Mueller discloses the dispersion to be dropped forms gels (i.e., solidifies) at temperatures above 40ºC (see Mueller paragraph [0042]). Since the viscosity range recited in claim 22 overlaps or lies inside the viscosity range in Mueller, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 24: Mueller discloses spherical particles (i.e., macrocapsules) with an average diameter between 0.1mm to 5mm (see Mueller paragraph [0009]) and that the capsule wall thicknesses are in the range of 10μm to 70μm (see Mueller paragraph [0015]). Accordingly, the cavity volume enclosed in the spherical particles recited in claim 24 overlap the cavity volume enclosed in the spherical particles disclosed in Mueller, and thus a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 25: Mueller discloses spherical particles (i.e., capsules) with an average diameter between 0.1mm to 5mm (see Mueller paragraph [0009]) and that the droplet size distribution is nearly uniform (see Mueller paragraph 0011]). Since the particle size distribution profile recited in claim 25 overlaps the particle size distribution profile disclosed in Mueller, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claim 26: Mueller discloses dispersing carotenoid and/or vitamin and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids in a solution comprising at least one hydrocolloid, wherein the active ingredients are mixed in the nozzle prior to dropping into the bath (see Mueller paragraphs [0011]-[0012]), but fails to disclose the polydispersity recited in claim 26; However, given the fact the active ingredient/hydrocolloid solution is formed similarly to the active ingredient/hydrocolloid solution recited in the claims, it is examiner’s position that the polydispersity recited in claim 26 is inherently present in the active ingredient/hydrocolloid solution in Mueller. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 27: Mueller discloses the hydrocolloid is selected from the group consisting of plant gums, modified plant gums, gelatine, modified gelatine, modified starch, lignosulfonate, chitosan, carrageenan, casein, caseinate, whey protein, zein, modified cellulose, pectin, modified pectin, plant proteins and modified plant proteins and mixtures thereof (see Mueller paragraphs [0015]-[0019] and [0022]).
Regarding claim 28: Mueller discloses the carotenoid and/or vitamin and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids is selected from the group consisting of vitamins A, D, E, K, derivatives thereof, and mixtures thereof (see Mueller paragraphs [0025]-[0026]).
Regarding claim 29: Mueller discloses the dispersion to be dropletized comprises at least one antioxidant selected from the group consisting of dl-α-tocopherol, d-α-tocopherol, β-tocopherol, γ-tocopherol, δ-tocopherol, butylhydroxytoluene (BHT), butylhydroxyanisole, propyl gallate, octyl gallate, dodecyl gallate, extracts of rosemary, extracts of green tea and other gallic acid derivatives, tert-butylhydroxyquinoline, ethoxyquin, carnosol, carnosic acid, ascorbyl palmitate and ascorbyl stearate and mixtures thereof (see Mueller paragraph [0026]).
Regarding claim 30: Mueller discloses the dispersion to be dropletized comprises an oil selected from the group consisting of sesame oil, corn germ oil, cottonseed oil, soybean oil, peanut oil, sunflower oil, rapeseed oil, coconut oil, palm oil, olive oil and animal fats, lard and tallow, modified oils and mixtures thereof (see Mueller paragraph [0024]).
Regarding claim 31: Mueller discloses the dispersion to be dropletized comprises at least one softener selected from sugars or sugar alcohols (see Mueller paragraph [0039]).
Regarding clams 32-34: Mueller discloses of removing the spherical particles from the precipitation bath by sieving/screening (see Mueller paragraphs [0009]-[0014]; claim 8). Muller also discloses that drying the spherical particles to form a powder is known and conventional in the art (see Mueller paragraph [0003]), but fails to disclose a powdering agent; However, Mueller discloses sticking of the spherical compositions is an ongoing risk (see Mueller paragraphs [0013]-[0014]). Given the fact using powdering agents are also known as anti-sticking agents, it would have been obvious to a skilled artisan at the time the application was filed to have modified Mueller and to have applied powdering agents to the spherical particles in order to prevent the spherical particles from adhering to one another, and thus arrive at the claimed limitations.
Regarding claim 40: Mueller discloses a method for producing spherical particles (i.e., capsules) to deliver active ingredients, such as carotenoids and/or vitamins and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids, where the spherical particles comprise the carotenoids and/or vitamins and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids (see Mueller paragraphs [0009-[0026] and claims 1-17). Mueller also contemplates the spherical particle may be used to deliver other active ingredients, such as enzymes and/or pharmaceutical agents (see Mueller [0020] and [0023]; claim 14). Given, the fact the list of active ingredients is a list of active ingredients the spherical particles can be possibly used to encapsulate/deliver as a matter of choice, it would have been obvious to a skilled artisan at the time the application was filed to use the spherical particles to deliver only carotenoids and/or vitamins and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids as desired.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al as applied to claims 19-22, 24-34 and 37-40 above, and further in view of Hansen et al (USPub 2011/0014288 A1).

Mueller discloses dispersing carotenoid and/or vitamin and/or omega-3 fatty acids and/or phytosterols and/or conjugated linoleic acids in a solution comprising at least one hydrocolloid, wherein the active ingredients are mixed in the nozzle prior to dropping into the bath (see Mueller paragraphs [0011]-[0012]), but fails to disclose spraying directly into a spray tower; However, Hansen discloses that forming microcapsules of active ingredients in hydrocolloid matrix by spraying directly into a spray tower, is well known and conventional in the art (see Hansen abstract; examples). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Mueller and to have formed the microcapsules of the active ingredients in a hydrocolloid matrix by spraying into a spray tower, as conventional in the art, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on May 20th 2022 have been fully considered but they are not persuasive.

Applicant argues on pages 6-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because claim 1 requires “carotenoid and/or vitamin and/or omega-3 and/or phytosterols and/or conjugated linoleic acids are dispersed in a solution comprising at least one hydrocolloid and droplets are produced from the dispersion formed by means of a nozzle wherein the dispersion droplets are generated by vibrational excitation and the droplets are solidified and dried by evaporation of the solvent”, whereas Mueller discloses dispersing carotenoid and/or vitamin and/or omega-3 and/or phytosterols and/or conjugated linoleic acids in a solution comprising two hydrocolloids (i.e., anionic and cationic hydrocolloids) and droplets (i.e., aggregates) are produced from the dispersion formed by means of a nozzle wherein the dispersion droplets are generated by vibrational excitation and the droplets comprising the active ingredients are solidified from their surface to their core and are dried by the evaporation of the solvent. Since Mueller discloses the hydrocolloid solution comprises two hydrocolloids, and not “at least one hydrocolloid” as claimed, and since Mueller observed the droplets are rapidly solidified from their surface to the core (i.e., solidifying capsules), and not “the droplets are solidified” as claimed, it would have been obvious to a skilled artisan at the time the application was filed that the active ingredients in the solidified hydrocolloid droplets in Muller are not homogenously distributed throughout the hydrocolloid matrix as in the claimed solidified hydrocolloid droplets. The examiner respectfully disagrees.
As discussed above and to further clarify, the disclosure in Muller of dispersing the same active ingredients recited in the claims in a solution of two hydrocolloids and observing the gradual solidification of the droplets from their surface to the core, reads on the claimed solution comprising at least one hydrocolloid where the droplets are solidified. The fact that Mueller observed the droplets solidify from the outside in does not teach away, or counter the claimed observation made by Applicant that the active ingredients are homogenously dispersed throughout the product (i.e., solidified droplets).
Accordingly, in view of the fact the spherical particles in Muller comprise the same or similar constituents and are produced by the same method recited in the claims, it is examiner’s position that the claimed homogenous dispersion of the active ingredients in the hydrocolloid matrix, would flow naturally from the method of producing the spherical particles in Muller. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

With regards to Applicant’s argument on page 9 of the “Remarks” that the prior art references fail to disclose newly added spraying directly into a spray tower claim 41 limitations, it is most respectfully noted that these new limitations are addressed above.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792